ORDER
PER CURIAM.
A jury found defendant guilty of three counts of felonious stealing, class C felonies (§ 570.030.3, RSMo Supp.1984), and the trial judge found him to be a persistent offender (§ 558.016.3, RSMo Supp.1984). Defendant’s motion for new trial was sustained as to Count II of the information (without explanation or recitation of grounds for doing so) and overruled as to Counts I and III of the information, and the trial judge sentenced defendant to five years imprisonment under Count I and five years imprisonment under Count III, said sentences to run concurrently. Defendant appeals.
Affirmed under Rule 30.25(b).